                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Democratic National Committee and
Democratic Party of Wisconsin,
             Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,         Case No. 3:20-cv-249-wmc
Ann S. Jacobs, Dean Knudson, Robert F.
Spindell, Jr., and Mark L. Thomsen, in
their official capacities as Wisconsin
Elections Commissioners,
             Defendants.

Sylvia Gear, Malekeh K. Hakami,
Patricia   Ginter,   Claire  Whelan,
Wisconsin    Alliance    for Retired
Americans, League of Women Voters of
Wisconsin,
             Plaintiffs,
      v.
Dean Knudson, Julie M. Glancey,             Case No. 3:20-cv-278-wmc
Robert F. Spindell, Jr., Mark L.
Thomsen, Ann S. Jacobs, Marge
Bostelmann, in their official capacity as
members of the Wisconsin Elections
Commission, Meagan Wolfe, in her
official capacity as the Administrator of
the Wisconsin Elections Commission,
             Defendants.

    THE WISCONSIN LEGISLATURE’S PROPOSED COMBINED AMICUS
      CURIAE BRIEF IN OPPOSITION TO THE DEMOCRATIC PARTY
      PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION AND
     RECONSIDERATION OF THE COURT’S RULING ON THE BY-MAIL
   ABSENTEE DEADLINE AND DOCUMENTATION REQUIREMENTS, AND
    THE GEAR PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
               ORDER AND PRELIMINARY INJUNCTION
                                           INTRODUCTION

        The State of Wisconsin is one of the States that has chosen to give its voters a

no-excuse absentee voting option.1 The State balances this permissive feature with

critically important measures to protect the integrity and public legitimacy of such

broadly available, no-excuse-needed absentee voting. “[T]he striking of th[is] balance

between discouraging fraud and other abuses and encouraging turnout is

quintessentially a legislative judgment . . . .” Griffin v. Roupas, 385 F.3d 1128, 1131

(7th Cir. 2004).         As relevant here, the State’s election-integrity provisions for

absentee voting include that voters provide proof of residency to complete voter

registration remotely, Wis. Stat. § 6.34(2); that voters provide a copy of their photo

ID to vote absentee, Wis. Stat. §§ 6.86(1), 6.87(1); and that voters obtain the signature

of a witness on their absentee ballot, Wis. Stat. § 6.87(4).                  These laws further

Wisconsin’s “indisputably . . . compelling interest in preserving the integrity of its

election process,” Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214,

231 (1989); Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam), by ensuring that

“only the votes of eligible voters” are counted, Crawford v. Marion Cty. Election Bd.,

553 U.S. 181, 196 (2008) (controlling plurality of Stevens, J.).

        These provisions are so essential that a secure and publicly legitimate election

simply cannot be run without them. “Voting fraud is a serious problem in U.S.

elections generally,” and that fraud is especially “facilitated by absentee voting,”



   1 See Nat’l Conference of State Legislatures, Absentee and Early Voting (Feb. 20, 2020), available

at https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-voting.aspx (“[I]n one-
third of the states, an excuse [for voting absentee] is required . . . .”).



                                                     -2-
Griffin, 385 F.3d at 1130–31, because “voting by mail makes vote fraud much easier

to commit,” Nader v. Keith, 385 F.3d 729, 734 (7th Cir. 2004). As the landmark

bipartisan commission—chaired by President Jimmy Carter and Secretary of State

James A. Baker III—explained, “[a]bsentee ballots remain the largest source of

potential voter fraud.” Carter-Baker Comm’n on Fed. Elections Reform, Building

Confidence in U.S. Elections 46 (2005) (“Carter-Baker Comm’n”).

       As a threshold matter, this Court should deny the Democratic Party Plaintiffs’

Motion—which asks this Court to take a sledgehammer to all of the election-integrity

provisions—because these Plaintiffs have not shown a likelihood of success on the

merits. This Court properly concluded in its prior order that the Democratic Party

Plaintiffs have not put forward a sufficient “record” to disable two of these provisions

(proof of residency and photo ID), especially in light of the Supreme Court’s and

Seventh Circuit’s upholding of such provisions. Order, Dkt. 37, at 16.2 Nothing in

these Plaintiffs’ submissions here cures that deficiency of proof, as discussed in detail

below, especially for the wildly overbroad relief that they seek. Instead, the paucity

of their evidence only highlights that Wisconsinites can cast a ballot in the ongoing

election through “reasonable effort[s],” which is all the Constitution requires. Frank

v. Walker, 819 F.3d 384, 386–87 (7th Cir. 2016) (“Frank II”). And the Gear Plaintiffs’

Motion—which asks this Court to disable the witness-signature requirement—fails

for much the same reasons.




  2 All citations to “Dkt.” refer to the docket in Democratic National Committee v. Bostelmann ,

No. 3:20-cv-249. Citations to “Gear Dkt.” refer to the docket in Gear v. Knudson, No. 3:20-cv-278.



                                              -3-
      This Court should also deny the Democratic Party Plaintiffs’ Motion and the

Gear Plaintiffs’ Motion on the equities. The State and the Nation face an extremely

serious public-health challenge, and voters should abide by the directives and

guidance issued by competent public authorities. But these public authorities have

explained that at least some human interaction can go on, even in these difficult

times. If citizens can go to the store to get household products, travel to and from

businesses that provide essential services, and engage in outdoor exercise, then the

State can ask those same citizens to take reasonable efforts to ensure that our

democracy functions in a way that is secure and publicly legitimate. This includes

asking citizens to abide by the reasonable and limited steps of taking a photo of their

ID on their smartphones and asking their loved ones or neighbors to witness their

absentee ballot. This can all be accomplished while taking the types of sensible

precautions and social-distancing measures that citizens—including some of the

declarants here—already take when, for example, they go to the grocery store.

                                    ARGUMENT

 I.   This Court Should Deny The Preliminary Injunction Motions

      “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation

omitted); accord Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir.

2018). Movants bear a heavy burden to obtain preliminary-injunctive relief, Girl

Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of Am., Inc., 549

F.3d 1079, 1085–86 (7th Cir. 2008), and must show as a threshold matter that: “(1)


                                         -4-
without such relief, [they] will suffer irreparable harm before final resolution of

[their] claims; (2) traditional legal remedies would be inadequate; and (3) [they have]

some likelihood of success on the merits.” Courthouse News Serv., 908 F.3d at 1068.

If a movant satisfies each of those threshold requirements, the Court must then

“weigh the harm the plaintiff[s] will suffer without an injunction against the harm

the defendant[s] will suffer with one.” Id. “The more likely the plaintiff is to win, the

less heavily need the balance of harms weigh in his favor; the less likely he is to win,

the more need it weigh in his favor.” Id. (citation omitted). Finally, the Court then

must consider “whether the preliminary injunction is in the public interest, which

entails taking into account any effects on non-parties.” Id.

      A. The Democratic Party and Gear Plaintiffs Have No Likelihood Of Success
         On The Merits

      The Anderson/Burdick, procedural-due-process, and equal-protection claims at

issue here require the movants to make a substantial evidentiary showing on the

merits, yet the movants here have made no such showing. Below, the Legislature

describes the legal standard governing the claims at issue, and then explains how the

movants’ failure to present competent evidence means that they have no likelihood of

success on the merits of any of their claims.

      For the Anderson/Burdick claim both sets of movants raise, Dkts. 55 at 14–15,

62 at 11–18; Gear Dkt. 17 at 5–10, see Burdick v. Takushi, 504 U.S. 428 (1992);

Anderson v. Celebrezze, 460 U.S. 780 (1983), the movants must satisfy a two-step

inquiry, bearing a heavy burden on both steps.          First, they must establish a

cognizable burden on the right to vote from a challenged law, including that burden’s



                                          -5-
severity. Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997). Second,

they must show that this burden outweighs the State’s interest. Id. “If the burden

on the plaintiffs’ constitutional rights is ‘severe,’ a state’s regulation must be narrowly

drawn to advance a compelling state interest.” Stone v. Bd. of Election Comm’rs, 750

F.3d 678, 681 (7th Cir. 2014) (citation omitted).       But “[i]f the burden is merely

‘reasonable’ and ‘nondiscriminatory,’ by contrast, the government’s legitimate

regulatory interests will generally carry the day.” Id. The sufficiency of a State’s

justification is generally a “legislative fact,” accepted as true so long as it is

reasonable. Frank v. Walker, 768 F.3d 744, 750 (7th Cir. 2014) (“Frank I”); see, e.g.,

Crawford, 553 U.S. at 194–97 (controlling plurality of Stevens, J.).

       Where, as here, the challenge involves a “broad attack” to an election law’s

operation to all impacted voters—not merely relief for a narrow category of especially

burdened voters—the movants again “bear a heavy burden of persuasion” to prevail.

Crawford, 553 U.S. at 200 (controlling plurality of Stevens, J.). As the Seventh

Circuit held in Frank II, “the burden some voters face[ ]” under a challenged law

“[can]not prevent the state from applying the law generally.” 819 F.3d at 386; accord

Griffin, 385 F.3d at 1130. Thus, a challenge to an election law based on the burdens

it places on some individual voters must proceed on an as-applied basis, after an

evidentiary showing by the plaintiff as to those specific voters. Frank II, 819 F.3d at

386–87. In those narrower challenges, a plaintiff is entitled to as-applied relief only

upon a showing that specific voters or a specific category of voters cannot cast their

ballot after undertaking “reasonable effort[s].” Id. The Supreme Court has held that




                                           -6-
“making a trip to the [D]MV, gathering the required documents and posing for a

photograph surely do not qualify as a substantial burden on the right to vote.”

Crawford, 553 U.S. at 198 (controlling plurality of Stevens, J.).

       The inquiry here is the cognizable burden on the right to vote, not the ability

to vote absentee, because the “right to receive [or cast] absentee ballots” is, itself, not

constitutionally protected or required. McDonald v. Bd. of Election Comm’rs, 394

U.S. 802, 807 (1969); see, e.g., Mays v. LaRose, 951 F.3d 775, 792 (6th Cir. 2020)

(“[T]here is no constitutional right to an absentee ballot.”). Thus, the Seventh Circuit

has rejected a “blanket right of registered voters to vote by absentee ballot,”

explaining that “it is obvious that a federal court is not going to decree weekend

voting, multi-day voting, all-mail voting, or Internet voting,” in order to avoid

“hardship[s]” that certain voters may experience. Griffin, 385 F.3d at 1129–30.

       Moving to the Democratic Party Plaintiffs’ procedural-due-process claim, Dkts.

55 at 15–17, 62 at 18–19, the movants must establish that they possess a protected

liberty/property interest and then, under the controlling standard in Mathews v.

Eldridge, 424 U.S. 319 (1976), demonstrate that the process afforded by the State is

insufficient in light of: (1) the plaintiff’s “private interest” at stake; (2) “the risk of an

erroneous deprivation,” which requires consideration of the current process that the

State affords, together with the “probable value” of any additional procedural

safeguards; and (3) the “Government’s interest.” Id. at 335. Each of these showings

imposes upon the movants the heavy burden to “present [ ] evidence concerning the

process” that they claim is “required under the Mathews balancing test to protect




                                            -7-
[their] alleged liberty interest.” Colon v. Schneider, 899 F.2d 660, 670 (7th Cir. 1990)

(emphasis added). Without such “evidence . . . in the record,” there is nothing that

would “warrant” a court “upsetting [the Legislature’s] judgment” that these election

laws are the appropriate “manner in which it wishes” to conduct its elections. Walters

v. Nat’l Ass’n of Radiation Survivors, 473 U.S. 305, 334 (1985) (citing Schweiker v.

McClure, 456 U.S. 188, 200 (1982); Mathews, 424 U.S. at 344, 349).

      Finally, the Democratic Party Plaintiffs assert an equal-protection claim

premised on Bush v. Gore, 531 U.S. 98 (2000) (per curiam). Dkts. 55 at 17–18, 62 at

20–21. This claim would require movants to demonstrate, with competent evidence,

that specific election “procedures” result in “arbitrary and disparate treatment of the

members of [the State’s] electorate.” Bush, 531 U.S. at 105. That said, and as also

discussed below, the Democratic Party Plaintiffs cannot bring a Bush v. Gore claim

here. Such a claim is “limited to” the “special instance of a statewide recount under

the authority of a single state judicial officer,” which is not the circumstance here. Id.

at 109. Further, this Court lacks jurisdiction over this equal-protection claim, even

if the Democratic Party Plaintiffs could have asserted it, since they complain only of

the actions of independent third parties (“Wisconsin cities and counties”) and not the

actions of the Commissioners they have named as defendants. E.g., Dkt. 55 ¶ 61; see

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (holding that plaintiffs lack

standing where they complain of “the independent action of some third party not

before the court,” as opposed to “the defendant” (citation omitted)).




                                          -8-
                1. Plaintiffs Have Not Met Their Burden To Succeed On Their Challenge
                   To Wisconsin’s Election-Integrity Measures

             Wisconsin’s election-integrity measures serve a critical role in protecting the

security and public legitimacy of Wisconsin’s decision to permit no-excuse absentee

voting. As the bipartisan Carter-Baker Commission determined, “[a]bsentee ballots

remain the largest source of potential voter fraud.” Carter-Baker Comm’n 46. The

Seventh Circuit, likewise, recognized that “[v]oting fraud is a serious problem in U.S.

elections . . . and it is facilitated by absentee voting.” Griffin, 385 F.3d at 1130 (citing

John C. Fortier & Norman J. Ornstein, Symposium: The Absentee Ballot and the

Secret Ballot: Challenges for Election Reform, 36 U. Mich. J. L. & Reform 483 (2003));

William T. McCauley, Comment: Florida Absentee Voter Fraud: Fashioning an

Appropriate Judicial Remedy, 54 U. Miami L. Rev. 625, 631–32 (2000); Michael Moss,

Absentee Votes Worry Officials as Nov. 2 Nears, N.Y. Times, Sept. 13, 2004, at A1));

see Nader, 385 F.3d at 734 (“[V]oting by mail makes vote fraud much easier to

commit.” (citing Moss, Absentee Votes Worry Officials as Nov. 2 Nears)). Courts have

recognized the “reality of fraud . . . in the mail-in ballot context” for decades. Veasey

v. Abbott, 830 F.3d 216, 239 (5th Cir. 2016) (en banc); see Wrinn v. Dunleavy, 440

A.2d 261, 270 (Conn. 1982) (“[T]here is considerable room for fraud in absentee voting

. . . .”).     And so have even Justices who believed certain measures for in-person

election integrity go too far. Crawford, 553 U.S. at 225 (Souter, J., dissenting) (noting

that “absentee-ballot fraud . . . is a documented problem”).

             This Court concluded that the Democratic Party Plaintiffs previously failed to

develop a sufficient “record” to have a likelihood of success on two Wisconsin election-



                                               -9-
integrity provisions—proof of residency and photo ID—including because of binding

Supreme Court and Seventh Circuit caselaw upholding such provisions. Order, Dkt.

37 at 16. Below, the Legislature addresses each voter-integrity measure challenged

by the Democratic Party Plaintiffs (and, for the last of those measures, by the Gear

Plaintiffs) in turn, explaining how the movants have failed to carry their burden for

across-the-board relief from these crucial provisions, which means that they have no

likelihood of success on the merits of any of their claims.

      a. Section 6.34(2)’s Proof-Of-Residency Requirements

      Section 6.34(2) provides that “upon completion of a [voter] registration form,”

including by-mail and electronic registration, each voter “shall provide an identifying

document that establishes [their] proof of residence.”        Wis. Stat. § 6.34(2).   As

explained by Meagan Wolfe, the Administrator of the Wisconsin Elections

Commission, voters can satisfy this requirement by providing any of “many

acceptable forms of proof of residency,” which they can submit “as a hard copy, paper

document or an electronic document on a smartphone, tablet, or computer.” Dkt. 24

(“Wolfe Decl.”) ¶¶ 23–24. This easy-to-satisfy requirement, Frank I, 768 F.3d at 748,

promotes election integrity because the State has a compelling interest in “orderly

administration and accurate recordkeeping . . . for carefully identifying all voters

[who may] participat[e] in the election process,” which ensures that the State counts

“only the votes of eligible voters,” Crawford, 553 U.S. at 196 (controlling plurality of

Stevens, J.); see also Order, Dkt. 37 at 16. This requirement is particularly important

in the absentee voting context, where the State lacks the increased ability to protect

against voting fraud that comes from the voter casting the ballot in person.


                                         - 10 -
       The Democratic Party Plaintiffs have brought an overbroad claim against

Section 6.34(2), asserting that it burdens voting rights and infringes procedural-due-

process rights because, in light of COVID-19, voters lack the ability to provide a copy

of their proof-of-residency documents because of the Governor’s Order. Dkt. 55 at 4;

see Dkt. 54-3 (Emergency Order #12). While movants attempt to substantiate these

arguments with declarations from two college students, their proffered proof is

insufficient, especially for the broad-based relief they seek. The relevant declarations

here are from Declarants Temes and Bridgeford. See Dkts. 28 (“Temes Decl.”), 29

(“Bridgeford Decl.”). Declarants Temes and Bridgeford are college students at the

University of Wisconsin Eau Claire and Marquette University, respectively, and both

claim that they currently lack access to “scanner[s] or [ ] copy machine[s],” and do not

want to risk traveling in public to locate one due to COVID-19. Temes Decl. ¶ 6;

Bridgeford Decl. ¶ 5.       This Court’s prior order already “acknowledge[d]” these

declarations when it denied the Democratic Party Plaintiffs’ request for a temporary

restraining order against this provision. Dkt. 37 at 17 n.11.

       These two declarations do not carry the Democratic Party Plaintiffs’ burden

here. Voters may submit proof-of-residence documents in electronic format, allowing

them to use their smartphones to prove residency without needing to find a scanner,

copier, or printer.     See Dkt. 25 (“Tseytlin Decl.”) Exs. 11 (Wisconsin Elections

Commission, Proof of Residence for Voter Registration (rev. Feb. 19, 2019))3




  3 Available at https://elections.wi.gov/sites/elections.wi.gov/files/2019-01/27-28%20Proof%20of%

20Residence%202019.pdf.



                                              - 11 -
(explaining that citizens registering to vote may present their Proof of Residence

document as “an electronic document on your smartphone, tablet, or computer”), 12

(Wisconsin Elections Commission, “I want to vote absentee” publication)4 (explaining

that voters may request absentee ballots by email or by clicking “Vote Absentee” on

www.myvote.wi.gov.). Given that the “vast majority of Americans—96%—now own

a cellphone of some kind,” with “81%” of Americans owning “smartphones,” this

avenue of complying with Section 6.34(2) is readily available. Tseytlin Decl. Ex. 13

(Pew Research Center, Mobile Fact Sheet (June 12, 2019)).5                       Neither Declarant

Temes nor Bridgeford even alleges that they are without access to a smartphone and,

given that both are college-aged adults, it is reasonable to conclude that they likely

have such access. Id. (96% of Americans ages 18–29 own a smartphone).

         Further, facilities offering scanning services to the public remain open.

Tseytlin Decl. Ex. 10 (The UPS Store Note to Customers (rev. Mar. 18, 2020)).6 The

Governor’s “Safer at Home” Order provides numerous exceptions, such as “leav[ing]”

for “essential government functions,” which would include completing necessary

election-related tasks. See Dkt. 54-3 (Emergency Order #12) (capitalization altered);

see also U.S. Department of Homeland Security, Cybersecurity & Infrastructure

Security Agency (CISA), Memorandum on Identification of Essential Critical

Infrastructure Workers During COVID-19 Response (Mar. 28, 2020).7 The UPS Store


  4   Available at https://elections.wi.gov/voters/absentee.
  5   Available at https://www.pewresearch.org/internet/fact-sheet/mobile/.
  6   Available at https://www.theupsstore.com/important-update.
  7    Available      at    https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-
workforce.



                                                  - 12 -
has informed customers that its “retail locations are designated as essential and

remain open. This means that [they] remain open to provide essential services such

as mail and package receiving, shipping, printing and notary.” Tseytlin Decl. Ex. 10

(emphasis added). Further, the public may use these facilities consistent with social-

distancing guidelines. See Dkt. 54-3 (Emergency Order #12). As The UPS Store

explains, it “strongly encourage[s]” its franchisees to “[p]ractice social distancing and

limit the number of customers in the store.” Tseytlin Decl. Ex. 10. If some voter

lacking a smartphone needs to go to a UPS store, that would be a “reasonable effort”

under Frank II.

      And, of course, voters generally retain the option to register in person, under

Wisconsin’s “easy” same-day, in-person voter registration provision. Frank I, 768

F.3d at 748. In-person voting, like all needed voting actions, can be done consistent

with all public health and safety guidelines, including the Governor’s Order. See

supra p. 12. After all, public-health guidance from the CDC and the Governor explain

that citizens can go to grocery stores, so long as they abide by social distancing

measures while doing so, Dkt. 54-3 (Emergency Order #12); see Tseytlin Decl. Ex. 1

at 1, and voters can similarly take needed steps to keep democracy functioning.

      Finally, even if Declarants Temes and Bridgeford truly had no way to submit

proofs of residency and cannot vote (and thus register) in person for some reason, that

is insufficient to afford the Democratic Party Plaintiffs the broad relief they seek.

Movants have not tailored their request, under Frank II, to just voters who cannot

register to vote after undertaking “reasonable effort[s].” 819 F.3d at 386–87. These




                                         - 13 -
two declarations cannot disprove the “plainly legitimate sweep” of this critical

election-integrity provision. See Crawford, 553 U.S. at 202 (controlling plurality of

Stevens, J.) (citations omitted).

      b. Section 6.87(1)’s Photo ID Requirements

      Section 6.87(1) provides that an “absent elector shall enclose a copy of his or

her proof of identification or any authorized substitute document with his or her

application” for an absentee ballot. Wis. Stat. § 6.87(1). Section 6.86(1)(ar), in turn,

states that a voter who “applies for an absentee ballot in person at the clerk’s office”

must “present[ ] proof of identification” to the clerk. Wis. Stat. § 6.86(1)(ar). These

photo ID provisions allow the State to “carefully identify[ ] all voters [who may]

participat[e] in the election process,” Crawford, 553 U.S. at 196 (controlling plurality

of Stevens, J.), which promotes the State’s compelling interest in election integrity.

That is why such photo ID laws have withstood constitutional scrutiny, time and

again, including in Wisconsin, see, e.g., Crawford, 553 U.S. 181; Frank I, 768 F.3d at

751, as this Court noted in its prior Order, Dkt. 37 at 15–17.

      As Administrator Wolfe explained, complying with the photo ID requirement

for absentee voting is easy, and can be done from home by the vast majority of

electors. If an elector has a photo ID on file with the clerk’s office, then that serves

as proof of photo ID. Wolfe Decl. ¶ 31. If the voter does not have a photo ID on file,

then that voter needs only to take a photo of the ID and upload that copy. Id. “Devices

such as a computer, tablet, or phone can take a picture and upload it.” Id. “The entire

process of requesting a ballot, taking a picture of an ID, and uploading the picture

can be done with a smart phone.” Id.


                                         - 14 -
      Despite the ease of this process, the Democratic Party Plaintiffs claim that

these photo ID requirements unconstitutionally burden the right to vote and infringe

due process because voters will need a “facility with a smart phone equipped with a

camera, some other scanning or photographing equipment, or a traditional photocopy

machine.” Dkt. 62 at 9. Movants put forward declarations from individual voters

and election officials who claim that this is impractical. Dkts. 30 (“Koop Decl.”), 65

(“Eggen Decl.”), 68 (“Love Decl.”), 74 (“McDonell Decl.”), 76 (“Strang Decl.”); Temes

Decl.; Bridgeford Decl. These declarations are insufficient to meet movants’ heavy

obligation to show a burden from these election-integrity laws, let alone establish the

type of broad-based burden necessary for their requested overbroad remedy.

      To begin, Declarants Temes, Bridgeford, and Koop fail to acknowledge the

availability of smartphones to complete this photo ID requirement. Taking a photo

of one’s photo ID, and then uploading that photo to a government website, qualifies

as a “reasonable effort” under Frank II. That is less burdensome than “making a trip

to the [D]MV, gathering the required documents and posing for a photograph,” which

the Supreme Court has held “do[ ] not qualify as a substantial burden on the right to

vote.” Crawford, 553 U.S. at 198 (controlling plurality of Stevens, J.).

      Next, Declarants Eggen and McDonell—both municipal Clerks—purport to

relay calls and messages that they have received from elderly voters who “are not

able to leave their homes” and do not “have the technological capability” to send in

copies of their photo ID online, Eggen Decl. ¶ 6, or “who are unable to access the

internet” and cannot leave their homes because of illness or high-risk complications,




                                         - 15 -
McDonell Decl. ¶ 6. This second-hand, inadmissible hearsay cannot support a motion

for a preliminary injunction. See Bernatello’s Pizza, Inc. v. Hansen Foods, LLC, 173

F. Supp. 3d 790, 794 & n.1, 803 (W.D. Wis. 2016) (“affidavit evidence lack[ing]

foundation” may not be considered); W.D. Wis., Procedure To Be Followed On Motions

For Injunctive Relief at 2 n.3 (“Affidavits must be made on personal knowledge

setting forth facts that would be admissible in evidence, including any facts necessary

to establish admissibility.”).8           In any event, even assuming the existence and

credibility of these unverified, secondhand accounts, if the voters who contacted these

declarants are so elderly and infirm as to be “indefinitely confined,” they are exempt

from the photo ID requirement as a matter of law. See Wis. Stat. §§ 6.86(2)(a),

6.87(4)(b)(2). This exception may well apply to Declarant Martha Love, who is an 80-

year-old citizen. Love Decl. ¶¶ 1, 4.9 And if there actually is some extremely limited

category of voters who are not indefinitely confined and cannot produce evidence of

their photo ID with “reasonable effort[s]” and cannot vote in person (and thus produce

photo ID at that time), the litigation path for such voters is a limited, as-applied

challenge, of the type that the Democratic Party Plaintiffs have not asked for or

sought to prove up. See Frank II, 819 F.3d at 386–87.




   8   Available at https://www.wiwd.uscourts.gov/sites/default/files/Injunctive_Relief.pdf.
   9 The Democratic Party Plaintiffs claim, based on Declarant McDonell’s declaration, that all

Wisconsinites are now “effectively [indefinitely] confined,” Dkt. 62 at 17 (citing McDonell Decl. ¶ 7), is
plainly legally wrong, as explained by the non-partisan Wisconsin Legislative Reference Bureau, see
Memorandum of Joseph T. Kreye to Majority Leader Scott Fitzgerald, Questions Related to
“Indefinitely Confined” Absentee Ballots (Mar. 26, 2020), available at http://legis.wisconsin.gov/
senate/13/fitzgerald/media/1401/absenteeballotquestions_fitzgerald_03262020.pdf.        This issue is
presently pending before the Wisconsin Supreme Court on a Petition. See Jefferson v. Dane Cty.,
No. 2020AP557 (Wis. pet. filed Mar. 27, 2020).



                                                  - 16 -
      Finally, Dean Strang’s declaration undermines the Democratic Party

Plaintiffs’ position. He uploaded a copy of his photo ID and fully completed an

electronic absentee-voter application, after spending approximately 40 to 45 minutes

on the effort, Strang Decl. ¶¶ 6, 9, which is less than the effort that the Supreme

Court has held is permissible in the photo ID context, Crawford, 553 U.S. at 198

(controlling plurality of Stevens, J.). While he would prefer an “emailed absentee

ballot,” Strang Decl. ¶ 8, “it is obvious that a federal court is not going to decree . . .

[such] Internet voting” as a constitutional requirement, Griffin, 385 F.3d at 1130.

      The Democratic Party Plaintiffs also briefly claim that the photo ID

requirements now violate the Equal Protection Clause under Bush v. Gore, Dkt. 62

at 20–21, but this fails for at least three reasons. A Bush v. Gore claim is “limited to”

the “special instance of a statewide recount under the authority of a single state

judicial officer,” which is not the circumstance here. 531 U.S. at 109. In any event,

the movants here only complain of the alleged disparate implementation of this

requirement by Wisconsin municipalities and counties, e.g., Dkt. 55 ¶ 61, which is

not a proper claim against the Commissioners, see Lujan, 504 U.S. at 560. And even

if the Democratic Party Plaintiffs could assert this claim, they have failed to present

the type of extensive “record” evidence necessary to make out a Bush v. Gore

violation. See 531 U.S. at 106; accord Frank II, 819 F.3d at 386.

      c. Section 6.87(4)’s Witness-Signature Requirement

      Section 6.87(4) requires a voter to sign an absentee ballot “before one witness

who is an adult U.S. Citizen,” and that witness must also sign the ballot for it to be




                                          - 17 -
counted. Wis. Stat. § 6.87(4)(b)1; see Wis. Stat. § 6.87(2). This witness requirement

prevents voter fraud in multiple ways, such as by adding an additional layer of

protection, ensuring that the person filling out the absentee ballot is the actual voter

listed on the ballot, and preventing undue influence or coercion. Without a witness

requirement, absentee ballots could be taken from mailboxes and submitted by

others, or fall prey to other nefarious techniques. See Veasey, 830 F.3d at 255–56

(recognizing examples of “people who harvest mail-in ballots from the elderly”).

Further, this provision “prevent[s] undue influence on an absent elector to vote for or

against a candidate.” Wis. Stat. § 6.84. “[A]n absentee voter can be coerced or

pressured into voting the ballot in a certain way, whether through intimidation, other

undue influence, or outright vote buying.” Principles of Election Law § 103, cmt. c.

(Am. Law Inst. 2018). Consequently, witness requirements “may reduce but cannot

eliminate the potential for this type of fraud and undue influence.”         Id. More

generally, “[v]oting fraud is a serious problem in U.S. elections generally” and “it is

facilitated by absentee voting,” Griffin, 385 F.3d at 1130–31, since “voting by mail

makes vote fraud much easier to commit,” Nader, 385 F.3d at 734. Thus, Wisconsin

requires this additional election-integrity measure so that “only the votes of eligible

voters” are counted. Crawford, 553 U.S. at 196 (controlling plurality of Stevens, J.).

      Both the Democratic Party and Gear Plaintiffs challenge this requirement, but

neither carry their heavy evidentiary burden, especially given the overbroad relief

that they seek from this Court.




                                         - 18 -
      i. The Democratic Party Plaintiffs broadly claim that this signature

requirement burdens the right to vote and infringes on due-process rights because,

due to COVID-19 and the Governor’s Order, voters “cannot obtain the signatures

needed.” Dkt. 62 at 2. These movants assert that this requirement is challenging for

individuals who live alone or are quarantined, Dkt. 62 at 8–9, and that it “would

require [ ] individuals to come within six feet of each other,” Dkt. 62 at 13, which

would violate social-distancing requirements and “risk breaking the law” by

contravening the Governor’s Order, Dkt. 62 at 13. They then submit the declarations

of Ben Wilson, Dkt. 75 (“Wilson Decl.”); Judith Morse, Dkt. 72 (“Morse Decl.”); Jeff

Trapp, Dkt. 70 (“Trapp Decl.”); Betheny Larson, Dkt. 67 (“Larson Decl.”); and John

Keel, Dkt. 66 (“Keel Decl.”), but these declarations do not carry these movants’ heavy

evidentiary burden, especially given the broad relief they seek.

      As an initial matter, the Democratic Party Plaintiffs are incorrect that the

Governor’s Order prohibits collection of the required witness signatures for absentee

ballots. See Dkt. 62 at 13. The Order exempts “essential government functions,”

which would include completing necessary election-related tasks. See Dkt. 54-3

(Emergency Order #12) (capitalization altered). For the same reason, a voter can

avoid getting a signature by voting at the polls, which can be done consistent with all

regulations and public health advisories. See supra p. 13. Regardless, a voter can

satisfy this requirement today: the voter could, for example, set the ballot down at a

neighbor’s door, knock, stand six feet away, make the request for the signature, and

then have the neighbor leave the now-signed ballot at the door. Further, nothing




                                        - 19 -
prevents an absentee voter from having a witness observe through a window—or even

via videocall features on readily available computer and smartphone applications like

Skype or Facetime—sliding the ballot to the witness under the door for his signature,

then collecting the ballot once the witness is six feet away. See Dkt. 63-16 (Briana

Reilly, Voting By Mail in the April 7 Wisconsin Election, Explained, The Cap Times

(Mar. 26, 2020)). Peggy Roush’s declaration demonstrates that this can be, and has

been, done. Dkt. 69 (“Roush Decl.”).

       Declarant Wilson claims that he is having difficulty finding a witness to satisfy

the signature requirement because “[k]nocking on a neighbor’s door or asking a gas

station clerk would . . . violate social distancing guidelines.” Wilson Decl. ¶ 5. But,

as explained immediately above, there are multiple methods for Declarant Wilson to

comply with the signature requirement, consistent with social-distancing measures.

       Declarants Larson, Keel, and Trapp similarly appear not to have engaged in

“reasonable effort[s]” to satisfy the signature requirement. Frank II, 819 F.3d at 386–

87. All three may well be able to obtain the signature of a neighbor with reasonable

effort, just like what Declarant Wilson accomplished, or they could take advantage of

third-party groups who are offering to witness absentee-ballot signatures, an avenue

available to all voters who cannot otherwise meet the witness-signature

requirements, see, e.g., Ed Trevelen, Witness Help for Absentee Ballots Available

From 2 Local Groups, Wis. State J. (Mar. 27, 2020).10




   10 Available at https://madison.com/wsj/news/local/witness-help-for-absentee-ballots-available-

from-two-local-groups/article_ee23d3d5-e7fb-5726-90f3-5cafb34510e6.html.



                                              - 20 -
      As for Declarant Morse, she explains that she is “absolutely home-bound and

strictly under doctor’s orders to not let anyone in [her] home,” that “[m]ost of her

neighbors are older individuals,” and that she has “tried to be diligent” to find a

witness, to no avail. Morse Decl. ¶¶ 1, 2, 5. If a voter like Declarant Morse cannot

meet the signature requirement after these reasonable efforts, and cannot safely vote

in person either, then she may be one of the few voters entitled to narrowly tailored

relief under Frank II, given her very special circumstance. Yet the Democratic Party

Plaintiffs have not limited their constitutional challenge to the signature

requirement under Frank II to this very narrow subset of voters, thus this evidence

too fails to support their broad-brush attack on Section 6.87(4).

      Finally, these Plaintiffs briefly assert that the signature requirement (and,

occasionally, the other election-integrity measures) violates the Equal Protection

Clause because of the “conflicting guidance” given regarding this requirement. See

Dkt. 62 at 20. To begin, although the Democratic Party Plaintiffs complain that

“application of the documentation requirements for registering to vote and requesting

an absentee ballot varies broadly” from one jurisdiction to another, they cite only the

single statement from Declarant McDonell erroneously stating that any voter could

claim the indefinite-confinement exception to the photo ID requirement due to

COVID-19. Dkt. 62 at 20–21 (citing McDonell Decl. ¶ 7). Declarant McDonell’s

advice is flatly wrong as a matter of law, see supra p. 16 n.9, and, in any event, that

error cannot be attributed to the Commissioners, see Lujan, 504 U.S. at 560. The

Democratic Party Plaintiffs further complain about “conflicting guidance” over




                                        - 21 -
whether witnessing via Skype or Facetime satisfies Section 6.87(4), yet they cite no

conflict. See Dkt. 62 at 20 (citing only Dkt. 63-16, which solely recommends this

alternative).   Next, they claim that voters have received conflicting government

guidance between “stay[ing] at home and practic[ing] social distancing” on the one

hand, and satisfying the absentee-ballot requirements on the other. Dkt. 62 at 20–

21. But, as already explained, the health directives from the CDC and the Governor

do not preclude participation in the core democratic process of absentee or in-person

voting and, nonetheless, voters may comply with these social-distancing guidelines

while still fully participating in the election. See supra p. 13. All that said, the

Democratic Party Plaintiffs’ Bush v. Gore equal-protection claim is not available here

and, to the extent they complain of actions from officials other than the

Commissioners, Plaintiffs lack standing. See supra p. 17.

      ii. The Gear Plaintiffs also challenge the signature requirement, contending

that this “requirement itself is an incredibly weak anti-fraud tool” for various

reasons. Gear Dkt. 17 at 3, 7–9.      But how States strike the “balance between

discouraging fraud and other abuses and encouraging turnout”—including through

expanding participation with absentee voting—“is quintessentially a legislative

judgment with which we judges should not interfere unless strongly convinced that

the legislative judgment is grossly awry.” Griffin, 385 F.3d at 1131 (emphases added).

      In any event, Wisconsin’s signature requirement ensures that anyone who

serves as a witness must provide their name and address, which deters precisely the

kinds of fraudulent witness certifications that the Gear Plaintiffs discuss. See Gear




                                        - 22 -
Dkt. 17 at 8. Even if “a determined fraudulent voter will not be deterred” in every

circumstance “by the separate witness certification,” id. (emphases omitted), the

State is not required to simply do nothing about the problem, see Principles of

Election Law § 103 cmt. c. (noting that witness requirements “may reduce but cannot

eliminate the potential for this type of fraud and undue influence”).               The

constitutional standard is not whether anti-fraud measures are “indispensable,” see

Gear Dkt. 17 at 9, but whether they further the State’s legitimate interest in

preventing voter fraud, which they surely do, see Stone, 750 F.3d at 681.

      The declarations that the Gear Plaintiffs have submitted do not support their

requested relief. Sylvia Gear has already passed items between herself and others,

including her sister, who presumably can serve as a witness, by leaving them “on

[Gear’s] doorstep.” Gear Dkt. 9 ¶ 6. She also left her home recently to go to the grocery

store and the bank. Id. ¶ 4. Malekeh K. Hakami’s “daughter-in-law and friends”

leave groceries at her front door, so they appear to be readily available witnesses.

Gear Dkt. 11 ¶ 4. While Patricia Ginter lives by herself, she does not allege that her

friends, family, or neighbors would be unwilling to serve as witnesses. Gear Dkt. 10

¶ 1. Further, she has left her home to go to the grocery store. Id. ¶ 3. Similarly,

Claire Whelan appears to have left home for food and medication. Gear Dkt. 12 ¶ 6.

But to the extent that any of these voters now cannot leave their homes safely, given

their particular health circumstances, their recourse would be limited to narrow, as-

applied relief under Frank II, which the Gear Plaintiffs have specifically not

requested. Finally, Marlenne Ott and Debra Cronmiller base their allegations upon




                                         - 23 -
inadmissible, second-hand information about a single unnamed voter, Gear Dkt. 13,

Ott Decl. ¶ 15, and unsupported speculation that “she would expect some voters will

not be able to accept” help from organizations willing to provide witnesses. Gear Dkt.

14, Cronmiller Decl. ¶ 6 (emphasis added).            Indeed, Declarant Cronmiller’s

declaration cuts against the Gear Plaintiffs’ arguments by highlighting that the

League of Women Voters of Wisconsin is actively “attempting to offer assistance to

those voters who are having difficulty finding a friend, neighbor, or relative able to

serve as a witness.” Id.; see also Trevelen, supra.

          2. The Democratic Party Plaintiffs Cannot Prevail Against Section
             6.87(6)’s Election-Day Ballot Delivery Deadline

      The Democratic Party Plaintiffs again challenge Section 6.87(6)’s provision

that absentee ballots must be “delivered to the polling place serving the elector’s

residence before 8 p.m on election day,” while “[a]ny ballot not mailed or delivered as

provided . . . may not be counted.” Wis. Stat. § 6.87(6). This ensures the “orderly

administration” of Wisconsin’s elections, Crawford, 553 U.S. at 196 (controlling

plurality of Stevens, J.), by allowing for adequate time to canvass the election results,

Tseytlin Decl. Ex. 9 (Administrator Meagan Wolfe, Update Regarding COVID-19

Election Planning (Mar. 18, 2020) (“Administrator Memo”) 2). So, this statute too

advances the State’s “compelling interest in preserving the integrity of its election

process,” Eu, 489 U.S. at 231, and has a “plainly legitimate sweep,” Crawford, 553

U.S. at 202 (controlling plurality of Stevens, J.) (citation omitted).

      The Democratic Party Plaintiffs renew their claim that Section 6.87(6) violates

constitutional voting rights and procedural-due-process rights because of the alleged



                                          - 24 -
overburdening of clerks’ office staff with absentee-ballot requests. Dkt. 62 at 12. But

as this Court already held, there is no need to “speculate about the need for th[e]

relief” of extending Section 6.87(6)’s deadline “on the limited record before” the Court.

Order, Dkt. 37 at 17. Rather, the Court may simply wait until after election day to

determine whether any remedy is necessary or appropriate. Id.

        This remains true even after considering movants’ additional declarations on

this score. Declarant Witzel-Behl, the City Clerk for the City of Madison, explains

current logistical problems impacting her office’s ability to timely process absentee-

voting applications, as required by state law, yet this does not justify the Court’s

action now. See Dkt. 77 (“Witzel-Behl Decl.”) ¶ 9. She notes the additional efforts

her office has taken to help clear the “backlog” of absentee-voter requests. Witzel-

Behl Decl. ¶¶ 4, 9. This Court should wait until after election day to determine

whether those efforts ultimately proved successful, see Dkt. 73 (“Albrecht Decl.”) ¶ 6

(explaining that his “staff is working diligently to process these requests and answer

questions, but it is extremely busy”). Declarant Witzel-Behl believes that her office’s

efforts will be in vain—claiming that “thousands of voters will be unable to exercise

the franchise” due to this backlog—but she provides nothing to substantiate her

estimation. Witzel-Behl Decl. ¶ 8.11 Declarant McDonell, the County Clerk for Dane

County, expresses concern that recruiting poll workers would violate state

“directives” like the Governor’s Order, but this is incorrect. McDonell Decl. ¶ 4.



   11 Multiple declarants also state that they are “worried” about their absentee ballots arriving past

Section 6.87(6)’s deadline. E.g., Morse Decl. ¶ 6. But this abstract concern fails to justify the need for
any relief at this premature stage. See Order, Dkt. 37 at 17.



                                                 - 25 -
Election workers are exempt from the Governor’s Order as essential government

functions. Dkt. 54-3 (Emergency Order #12).12

           3. The Democratic Party Plaintiffs Cannot Prevail Against Section
              6.28(1)’s Registration-By-Mail Deadline

       Section 6.28(1), as relevant here, provides that “[r]egistrations made by mail”

for an election must be submitted by “the 3rd Wednesday preceding the election.”

Wis. Stat. § 6.28(1). This establishes a clear deadline for registration in advance of

the election, enabling the Commission to verify residency status and the accuracy of

voter-registration information. See Tseytlin Decl. Ex. 9 (Administrator Memo 2); see

Purcell, 549 U.S. at 4.

       The Democratic Party Plaintiffs broadly claim that the mail-registration

deadline burdens voting rights and violates due process because “thousands of

Wisconsin citizens are not afforded an equal opportunity to register,” which “severely

burden[s] their right to vote.” Dkt. 62 at 15. Yet, for support they provide only a few

declarations of individual voters who missed this deadline for various reasons. See

Dkt. 31 ¶ 3 (“Dickey Decl.”); Temes Decl. ¶ 5; Bridgeford Decl. ¶¶3, 4.                      These

anecdotes do not come close to proving their wholesale challenge to this law.

Crawford, 553 U.S. at 200 (controlling plurality of Stevens, J.). Extending this date

would cause implementation problems—as this Court correctly recognized, Order,



   12 Several voter declarations mention the desire to “wait as close to Election Day as possible” to

mail an absentee ballot “so [they] can obtain as much information as [they] can about the candidates
and issues,” Larson Decl. ¶ 2; see also Trapp Decl. ¶ 6; Callahan Decl. ¶ 5, and “avoid voting for a
candidate who might later drop out of the race,” Keel Decl.¶ 6; Larson Decl. ¶ 2; Callahan Decl. ¶ 5.
But the cost of voting with less-than-perfect information is inherent in every absentee vote. See
Griffin, 385 F.3d at 1131. And voters unwilling to accept this cost may simply vote in person, at the
polls, thus fully avoiding this concern. Id.



                                               - 26 -
Dkt. 37 at 14—because not every county in Wisconsin may be able to process

“registration forms received after April 3” for inclusion in the printed pollbooks. Dkt.

26 at 3, 8–9. The Democratic Party Plaintiffs offer no response to these concerns.

      B. Plaintiffs Have Not Shown That They Will Suffer Irreparable Harm Absent
         An Injunction

      Plaintiffs have the burden of demonstrating that “irreparable injury is likely

in the absence of an injunction,” not just a mere “possibility.” Winter v. Nat. Res.

Def. Council, 555 U.S. 7, 22 (2008). Further, “[a]bstract injury is not enough. The

plaintiff must show that [it] has sustained or is immediately in danger of sustaining

some direct injury as the result of the challenged official conduct and the injury or

threat of injury must be both real and immediate, not conjectural or hypothetical.”

City of Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983) (citations omitted).

      Plaintiffs have failed to show that they will suffer irreparable harm absent

preliminary-injunctive relief here. On the election-integrity measures, supra Part

I.A.1., compliance with Section 6.34(2)’s proof-of-residency requirements is minimally

burdensome, supra Part I.A.1a., as is Section 6.87(1)’s photo ID requirement, supra

Part I.A.1b. Further, there are ample means for satisfying Section 6.87(4)’s absentee-

ballot witness-signature requirement, consistent with both the Governor’s Order and

social-distancing directives. Supra Part I.A.1c. And for any particular voters with

exceptional circumstances preventing them from complying with these election-

integrity measures with “reasonable effort,” they may seek narrowly tailored, as-

applied relief under Frank II, 819 F.3d at 386—which relief, again, movants have not

sought in this case. The same conclusion obtains for Section 6.87(6)’s election-day



                                         - 27 -
deadline, supra Part I.A.2., and Section 6.28(1)’s registration-by-mail deadline, supra

Part I.A.3: the Democratic Party Plaintiffs have not put forward competent evidence

showing a likelihood of any voter being burdened by these provisions, as opposed to

a mere possibility. See Winter, 555 U.S. at 22.

      C. Plaintiffs Have Not Submitted Competent Evidence To Support Their
         Claim That The Public Interest Favors Relief

      The multiple election laws challenged here support Wisconsin’s compelling

interests in protecting the integrity of its elections and the public’s trust in that

integrity, and ensuring the “orderly administration” of its elections. E.g., Eu, 489

U.S. at 231; Crawford, 553 U.S. at 196 (controlling plurality of Stevens, J.); see supra

Part I.A. This Court enjoining these laws now, in the middle of an ongoing election,

will harm these compelling state interests with no corresponding benefit to the public,

given the facility with which voters may satisfy these laws’ obligations. See supra

Part I.A.1–3. Further, given that “[a]bsentee ballots remain the largest source of

potential voter fraud,” Carter-Baker Comm’n 46, the risks inherent in removing these

protections are great. Such fraud not only distorts the results of the election in which

it occurs, but it also “drives honest citizens out of the democratic process and breeds

distrust of our government,” harming the public interest for years to come. Purcell,

549 U.S. at 4. At minimum, given that the enforcement of duly enacted laws is

otherwise presumed to be in the public interest, Abbott v. Perez, 138 S. Ct. 2305, 2324

& n.17 (2018); FTC v. Elders Grain, Inc., 868 F.2d 901, 904 (7th Cir. 1989), movants’

absence of competent proof means that they cannot obtain injunctive relief.




                                         - 28 -
      The public interest further disfavors Plaintiffs’ requested relief under the

Purcell principle, which instructs that courts should not change election rules in the

middle of an ongoing election, as such changes can “result in voter confusion and

consequent incentive to remain away from the polls.” Purcell, 549 U.S. at 4–5. “[A]s

an election draws closer, that risk will increase.” Id. at 5. Here, with the April 7

election in full swing, movants request that this Court upend Wisconsin’s election

scheme—including by suspending critical portions of voter registration, photo ID, and

absentee-ballot-signature requirements.       The statutory deadlines for electronic

registration and registration by mail have passed, Wis. Stat. § 6.28(1)—this Court’s

prior Order extends the electronic-registration deadline through today, Order, Dkt.

37 at 20—and the essential verification of those registrations is ongoing, Tseytlin

Decl. Ex. 9 (Administrator Memo 2). The Commission is still publicly urging electors

to request absentee ballots, see Tseytlin Decl. Ex. 14 (Wis. Elections Comm’n,

Wisconsin Elections Commission Responds to Coronavirus COVID-19, Urges

Absentee Voting (Mar. 13, 2020)), and the public has until April 2 to make such

requests. All forms of absentee voting are well underway. The numerous clerks

across the State will soon “create and print” the official “poll lists” for Election Day,

given that relevant deadlines have now passed. Tseytlin Decl. Ex. 9 (Administrator

Memo 2). And election-day, in-person registration and voting will move forward next

week, on April 7, with Wisconsin’s election-integrity measures like the proof-of-

residency, photo ID, and absentee-ballot-signature requirements in place. Under the




                                         - 29 -
Purcell principle, this Court should not disturb and confuse these ongoing election

operations.

      D. The State Will Suffer Irreparable Harm As A Matter Of Law From The
         Relief That Plaintiffs Have Requested

      Finally, any time a State is enjoined by a court from effectuating statutes

enacted by the representatives of its people—as the Democratic Party and Gear

Plaintiffs request here—it suffers a form of irreparable injury. Abbott, 138 S. Ct. at

2324 & n.17. Further, given that the “State indisputably has a compelling interest

in preserving the integrity of its election process,” Eu, 489 U.S. at 231, the irreparable

harm to the State and the public from an injunction would be especially grave here.

In particular, the election-integrity provisions are necessary to stave off the “serious

problem” of “[v]oting fraud,” which is exasperated by “absentee voting,” Griffin, 385

F.3d at 1130–31, given that “voting by mail makes vote fraud much easier,” Nader,

385 F.3d at 734. Eliminating any or all of those provisions for the ongoing election

would result in deep, irreparable harm to the State, as it would leave Wisconsin’s

“election system” largely “unregulated” in this respect—leaving the State in “chaos.”

Griffin, 385 F.3d at 1130; accord Burdick, 504 U.S. at 433.

                                    CONCLUSION

      This Court should deny the Motions filed by the Democratic Party Plaintiffs

and the Gear Plaintiffs.




                                          - 30 -
Dated this 30th day of March, 2020.

                                Respectfully submitted,

                                  /s/Misha Tseytlin
                                  Misha Tseytlin (State Bar No. 1102199)
                                  Kevin M. LeRoy (State Bar No. 1105053)
                                  TROUTMAN SANDERS LLP
                                  227 W. Monroe St., Suite 3900
                                  Chicago, IL 60606
                                  (608) 999-1240
                                  (312) 759-1939 (fax)
                                  misha.tseytlin@troutman.com
                                  kevin.leroy@troutman.com
                                  Eric M. McLeod (State Bar No. 1021730)
                                  Lane E. Ruhland (State Bar No. 1092930)
                                  HUSCH BLACKWELL LLP
                                  P.O. Box 1379
                                  33 East Main Street, Suite 300
                                  Madison, WI 53701-1379
                                  (608) 255-4440
                                  (608) 258-7138 (fax)
                                  eric.mcleod@huschblackwell.com
                                  lane.ruhland@huschblackwell.com
                                  Lisa M. Lawless (State Bar No. 1021749)
                                  HUSCH BLACKWELL LLP
                                  555 East Wells Street, Suite 1900
                                  Milwaukee, WI 53202-3819
                                  (414) 273-2100
                                  (414) 223-5000 (fax)
                                  lisa.lawless@huschblackwell.com
                                  Scott A. Keller
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, DC 20001
                                  (202) 639-7837
                                  (202) 585-1023 (fax)
                                  scott.keller@bakerbotts.com

                                  Attorneys for the Wisconsin Legislature




                                      - 31 -
